This office action is in response to the amendments filed on 02/02/2021. Claims 1, 7, 12, 18 have been amended, claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 12 and 18 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claims 1, 12 , 18: “…bundle multiple test cases into a test project for a customer computing device of a customer for an API hosted by an API computing device, wherein each of the multiple bundled test cases is associated with an expected test case result specific to use of the API, and wherein the customer computing device is separate from the at least one processor and the API computing device; in response to execution of at least one of the multiple bundled test cases by the customer computing device, monitor data payloads between the API computing device and the customer computing device; determine whether each monitored data payload is associated with one of the multiple bundled cases; and when one of the monitored data payloads is associated with one of the multiple bundled test cases, determine whether the one of the monitored data payloads conforms to a specification of the API, based on whether the one of the monitored data payloads includes a result returned from the API that is consistent with the expected test case result associated with the one of the multiple bundled test cases..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Ganda teaches a method for testing an application that invokes an application programming interface (API) comprises identifying signatures for APIs. A package associated with the API is identified in the application under test, and a package name of the API is identified in the signatures.

Reference Ghanbaran teaches a method for testing representational state transfer (REST) application program interfaces (APIs), comprising: parsing service specification files; prompting, based on the service specification files, a user to select a resource to be tested and to provide relevant request payload field inputs; receiving resource selection and request payload field inputs from the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114